Citation Nr: 1701189	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO. 12-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2013, the Veteran testified at a local hearing before a Decision Review Officer (DRO) of the St. Petersburg RO. A copy of the hearing transcript is associated with the claims file. 

In June 2015, the Board remanded the appeal to the RO for additional development. For the reasons discussed below, the matter has not been properly returned to the Board for appellate consideration, and another remand is required. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In the June 2015 Remand, the Board instructed that the Veteran be afforded a VA examination, which occurred in August 2015. In the Remand instructions, the Board specifically requested that the VA examiner opine as to the likelihood that the Veteran's left knee disability was etiologically related to active service, and the likelihood that the Veteran's left knee arthritis manifested within one year of service separation. The VA examiner opined as to the likelihood that the left knee disability was etiologically related to service, but did not provide an opinion as to likelihood that the left knee arthritis manifested within one year of service separation. In addition, subsequent to the VA examination, the Veteran advanced a secondary theory of entitlement, contending that the left knee disability is either caused or aggravated by the service-connected right knee disability. Accordingly, an addendum medical opinion is needed. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The record contains several pieces of mail sent to the Veteran that were returned as undeliverable. An attempt should be made, in collaboration with the Veteran's representative, to obtain the Veteran's updated mailing address. As of April 2016, VA treatment records reflect that the Veteran was living in New York. If the Veteran is unable to be located, the AOJ should place a statement in the record documenting the steps taken to locate the Veteran.

2. If the Veteran is located, request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

3. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include all records dated after April 2016.

4. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the August 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's left knee disability. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should SPECIFICALLY offer the following opinions:

a. Did the Veteran's left knee arthritis manifest to a compensable degree within one year of his separation from service (August 1985)?

b. Is the Veteran's left knee disability caused or aggravated by the service-connected right knee disability?

If the opinion is that the left knee disability was aggravated by the service-connected right knee disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The VA examiner has an independent responsibility to review the entire record for pertinent evidence in conjunction with rendering the requested opinions. In addition to any records that are generated as a result of this Remand, the VA examiner's attention is drawn to the following:

*Service medical records reflect that in September 1983, the Veteran stepped in a hole, resulting in a twisting injury to the left knee. 

*Service medical records reflect that in January 1984, the Veteran was involved in a motor vehicle accident, with documented injuries of multiple contusions and abrasions, primarily about the left hip. 

*In August 1985, the Veteran filed a claim of service connection for a right knee disability, indicating that he experienced trauma to the right knee during service.

*In 1994, the Veteran slipped and fell while playing football, resulting in multiple left knee ligament tears; the Veteran underwent reconstructive surgery. The Veteran underwent several subsequent surgical revisions and ultimately underwent total knee arthroscopy in January 2016. 

*In April 2011, the Veteran filed a claim of service connection for a left knee disability, indicating that he injured his knee during service when he fell into a hole. 

*A July 2011 VA X-ray report documented mild to moderate tricompartmental osteoarthritis manifested by tricompartmental osteophyte formation and lateral compartment joint space loss. 

*During the January 2013 DRO hearing, the Veteran testified that he injured his left knee during the January 1984 motor vehicle accident. The Veteran reported pain, locking, and popping following the accident that has continued since service separation. The Veteran testified that his left knee was significantly weakened by the in-service injury and predisposed him to the 1994 sports injury. 

*In a September 2016 statement, the Veteran's representative contended that the left knee disability was caused or aggravated by the right knee disability. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. After undertaking any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case. An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




